        Case 4:20-cr-00144-RGE-CFB Document 41 Filed 09/24/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA

                                                         )
UNITED STATES OF AMERICA,                                )
                                                         )      Criminal No. 4:20-CR-144
                 v.                                      )
                                                         )      NOTICE OF APPEAL
CODY JAMES VANCENBROCK,                                  )
                                                         )
                 Defendant.                              )

        The United States of America hereby enters notice of its appeal to the District

Court of the Magistrate Judge’s Order and Conditions of Release entered on

September 16, 2020. (DCD 33, 34.) This appeal is taken pursuant to Title 18, United

States Code, Section 3145(a)(1).

                                                                Respectfully submitted,

                                                                Marc Krickbaum
                                                                United States Attorney

                                                       By: /s/ Laura M. Roan
                                                           Laura M. Roan
                                                           Assistant United States Attorney
                                                           United States Courthouse Annex
                                                           110 East Court Avenue, Suite 286
                                                           Des Moines, Iowa 50309-2053
                                                           Tel: (515) 473-9300
                                                           Fax: (515) 473-9292
                                                           Email: laura.roan@usdoj.gov

CERTIFICATE OF SERVICE
I hereby certify that on September 24, 2020, I electronically
filed the foregoing with the Clerk of Court using the
CM ECF system. I hereby certify that a copy of this
document was served on the parties or attorneys of
record and the United States Probation Officer by:
____ U.S. Mail ____ Fax ____ Hand Delivery

 X ECF/Electronic filing         Other means (email)

By:    /s/ Laura M. Roan
                                                        1
